NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY




MAE HARRY,                                          Civ. No. 18-3232 (SDW)

                              Plaintiff,

        v.                                          OPINION

COMMISSIONER OF SOCIAL SECURITY,

                                                    April 30, 2019
                              Defendant.




WIGENTON, District Judge.

       Before this Court is Plaintiff Mae Harry’s (“Plaintiff”) appeal of the final administrative

decision of the Commissioner of Social Security (“Commissioner”). Specifically, Plaintiff appeals

Administrative Law Judge Leonard F. Costa’s (“ALJ Costa”) denial of her claim for a period of

disability, Disability Insurance, and Supplemental Security Income (“SSI”) benefits under the

Social Security Act (the “Act”). This appeal is decided without oral argument pursuant to Federal

Rule of Civil Procedure 78. This Court has subject matter jurisdiction according to 42 U.S.C.

§ 405(g). Venue is proper under 28 U.S.C. § 1391(b). For the reasons set forth below, this Court

finds that substantial credible evidence supports ALJ Costa’s factual findings and his legal

determinations are correct. Therefore, the Commissioner’s decision is AFFIRMED.




                                                1
I.       PROCEDURAL AND FACTUAL HISTORY

       A. Procedural History

         On November 18, 2014, Plaintiff filed a Title II application for a period of disability and

disability insurance benefits, alleging disability as of July 15, 2013 due to epilepsy.

(Administrative Record [hereinafter Tr.] 97-104.) Plaintiff also filed a Title XVI application for

SSI on November 6, 2014. (Tr. 200-09.) Plaintiff’s applications were denied initially on January

23, 2015, and again on reconsideration on May 4, 2015. (Tr. 96-131.) On May 18, 2015, Plaintiff

requested a hearing; on May 1, 2017, Plaintiff appeared and testified at an administrative hearing

before ALJ Costa in Newark, New Jersey. (Tr. 56-82, 147-48.) Vocational Expert Mary Vasishth

(“VE Vasishth”) also testified. (Tr. 82-94.) Plaintiff was represented by Andrew S. Youngman, a

non-attorney representative. (Tr. 11.) In his decision dated June 8, 2017, ALJ Costa concluded that

Plaintiff was not disabled under §§ 216(i) and 223(d) of the Act from the alleged onset of disability

(i.e., July 15, 2013) through the date of the ALJ’s decision. (Tr. 23.) The ALJ also concluded that

Plaintiff was not disabled under § 1614(a)(3)(A) of the Act. (Id.)

       B. Factual History

          1.   Personal and Employment History

         Plaintiff was forty-three years old at the alleged onset of her disability. (Tr. 20.) She has an

eleventh-grade education. (Tr. 17, 63, 243.) Her most recent significant employment positions

were administrative assistant, secretary, and cashier. (Tr. 17, 21, 66-68.) In those positions, she

engaged in mainly clerical work such as making appointments and scheduling meetings. (Tr. 66-

68.)




                                                    2
          2. Medical History

         The record demonstrates that medical practitioners examined, consulted, and treated

Plaintiff for the physical symptoms associated with her disability claim. The following is a

summary of the evidence.

         The medical evidence reveals that on November 14, 2013, Plaintiff was brought to JFK

Medical Center after having a generalized tonic-clonic seizure, 1 which was witnessed by her

boyfriend. (Tr. 17-18.) She reported that she had her first seizure three months prior. (Tr. 316.) On

exam, she was awake and alert, oriented to self, place and partially to time, and her speech was

fluent. (Id.) She was able to walk without assistance and her electroencephalogram (“EEG”) was

normal. (Tr. 18, 429.) The examining physician felt that Plaintiff’s seizures were most likely due

to alcohol withdrawal. 2 (Tr. 18, 316.) Plaintiff was started on medication, but signed out of the

hospital against medical advice. (Tr. 18, 316-17, 389.)

         Approximately seven months later, the Plaintiff was admitted to Robert Wood Johnson

University Medical Center for seizure activity. (Tr. 16, 430.) The examining physician felt that

Plaintiffs seizures were again a result of alcohol withdrawal. 3 (Tr. 18, 429.) During her hospital

stay, Plaintiff’s EEG and neurological exam were normal and Plaintiff was again prescribed

medication, which she claimed made her feel paranoid. (Tr. 18, 391-92, 429.)

         On October 22, 2015, Plaintiff came under the care of Dr. Katherine Inoyama (“Dr.

Inoyama”), at the Northeast Regional Epilepsy Group. (Tr. 18, 447-488.) Dr. Inoyama reported

that Plaintiff described experiencing two types of seizures: 1) focal seizures, which cause difficulty




1
  Tonic-clonic seizures cause whole body convulsions.
2
  During that time, Plaintiff reported a history of alcohol consumption. She reported that she drank 1 ½ pint of vodka
and a six pack of beer daily. She also smoked ½ pack of cigarettes daily.
3
  At this time, Plaintiff reported that she was drinking ½ pint of vodka and three beers daily. She also reported that
she smoked marijuana and tobacco.

                                                          3
speaking, disorientation, and occasional loss of awareness and which lasted anywhere from two

minutes to twenty minutes, and occurred on average, two times per week; and 2) tonic-clonic

seizures, which cause sudden loss of awareness, shaking, and “flipping like a fish.” (Tr. 447-48.)

The episodes allegedly occurred in short clusters of two to three episodes occurring every four to

six weeks. (Id.) Plaintiff reported being prescribed various medication over the years; however,

nothing had completely controlled her seizures. (Id.) 4

           Treatment records from UCPC Behavioral Mental Health Center beginning on November

3, 2015, indicate that the claimant was treated for a diagnosis of major depressive disorder. (Tr.

20, 551-54.) Kate Waldron, APN reported that although Plaintiff’s mental status exam was within

normal limits, she would benefit from anti-depressants. (Tr. 554.)

           Between November 4, 2015 and November 11, 2015, Plaintiff was admitted to Overlook

Medical Center (“Overlook”) for video EEG monitoring. (Tr. 517-50.) During this time, no

episodes were captured and Plaintiff’s EEG was normal. (Tr. 549.) Dr. Inoyama had Plaintiff

tapered off her old medication, Dilantin, and prescribed Lamictal at a higher dose. (Tr. 548.)

           In February 2016, Plaintiff underwent a subsequent seventy-two hour ambulatory video-

EEG. (Tr. 19, 453.) Similar to her November 2015 evaluation at Overlook, this study did not

capture any of seizure episodes. (Id.) Plaintiff reported that since being prescribed a higher dose

of Lamictal in November 2015, her seizures had changed slightly; she was having fewer

generalized shaking episodes, but the number of smaller episodes consisting of disorientation, and

occasional loss of awareness was increasing. (Id.)




4
    At this time, Plaintiff reported that she drank about six beers per week.

                                                              4
        On January 31, 2017, a video EEG monitoring study revealed frequent focal seizures

captured from the left temporal region, indicative of electrographic evidence for a diagnosis of left

temporal lobe epilepsy. (Tr. 442-87.)

         3. Hearing Testimony

        ALJ Costa conducted a hearing on May 1, 2017, during which Plaintiff and VE Vasishth

testified. (Tr. 56-94.) At the hearing, Plaintiff testified that she had a driver’s license, but that the

Department of Motor Vehicles had revoked it due to her epilepsy. (Tr. 63.) As a result, she traveled

to the hearing on public transportation. (Id.) Plaintiff indicated that she went to school until the

eleventh grade, but never received her GED, and that she used to work as a secretary and cashier,

completing primarily administrative work. (Tr. 17, 21, 63, 66-68, 243.) Plaintiff testified that she

now subsists on welfare benefits and food stamps, and is unable to work due to seizures and

depression. (Tr. 63-65, 75-77.)

        Plaintiff stated that her seizures happen without warning, and afterwards she struggles to

remember things. (Tr. 69.) Plaintiff testified her first seizure occurred in Fall 2013, and persisted

despite medication. (Tr. 72.) Plaintiff also reported a history of depression, beginning at age

twenty-one. (Tr. 20, 551-54.) She stated she has problems with her memory and learning new

things, and cannot focus. (Tr. 76-78.) She alleged being withdrawn because interacting with others

increases her anxiety. (Tr. 76-78.) Plaintiff testified she cries all the time and stays home all day

reading and watching television. (Tr. 77-80.)

        VE Vasishth testified that according to the Dictionary of Occupational Titles, the job of

administrative secretary is highly skilled, sedentary work; the job of cashier is unskilled work,

requiring light exertion. (Tr. 86-87.) VE Vasishth stated that an individual with Plaintiff’s

education, training, and work experience, who could perform a full range of light work, could not



                                                   5
perform Plaintiff’s past relevant work. (Tr. 87.) The secretarial positions would be skilled work

requiring more than routine tasks, and cashiering involves frequent contact with the public. (Id.)

VE Vaasishth concluded that an individual similar to Plaintiff would be able to perform the

requirements of representative occupations such as Mail Clerk, Prime Marker or

Housekeeping/Cleaner. (Tr. 88.)

II.     LEGAL STANDARD

      A. Standard of Review

        In Social Security appeals, this Court has plenary review of the legal issues decided by the

Commissioner. Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000). However, this Court’s review of

the ALJ’s factual findings is limited to determining whether there is substantial evidence to support

those conclusions. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999).

        Substantial evidence “does not mean a large or considerable amount of evidence, but rather

such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Pierce v. Underwood, 487 U.S. 552, 565 (1988) (internal citation and quotations omitted). Thus,

substantial evidence is “less than a preponderance of the evidence, but ‘more than a mere

scintilla.’” Bailey v. Comm’r of Soc. Sec., 354 F. App’x 613, 616 (3d Cir. 2009) (quoting

Richardson v. Perales, 402 U.S. 389, 401 (1971)). Importantly, “[t]his standard is not met if the

Commissioner ‘ignores, or fails to resolve, a conflict created by countervailing evidence.’” Id.

(quoting Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)). However, if the factual record is

adequately developed, “the possibility of drawing two inconsistent conclusions from the evidence

does not prevent an administrative agency’s finding from being supported by substantial

evidence.” Daniels v. Astrue, No. 4:08-cv-1676, 2009 WL 1011587, at *2 (M.D. Pa. Apr. 15, 2009)

(quoting Consolo v. Fed. Mar. Comm’n, 383 U.S. 607, 620 (1966) (internal quotation marks



                                                 6
omitted)). “The ALJ’s decision may not be set aside merely because [a reviewing court] would

have reached a different decision.” Cruz v. Comm’r of Soc. Sec., 244 F. App’x 475, 479 (3d Cir.

2007) (citing Hartranft, 181 F.3d at 360). This Court is required to give substantial weight and

deference to the ALJ’s findings. See Scott v. Astrue, 297 F. App’x 126, 128 (3d Cir. 2008).

Nonetheless, “where there is conflicting evidence, the ALJ must explain which evidence she

accepts and which she rejects, and the reasons for that determination.” Cruz, 244 F. App’x at 479

(citing Hargenrader v. Califano, 575 F.2d 434, 437 (3d Cir. 1978)).

       B. The Five-Step Disability Test

       42 U.S.C. § 1382 governs a claimant’s eligibility for social security benefits. An individual

will be considered disabled under the Act if the claimant is unable “to engage in any substantial

gainful activity due to any medically determinable physical or mental impairment” lasting

continuously for at least twelve months. 42 U.S.C. § 423(d)(1)(A). The impairment must be severe

enough to render the individual “not only unable to do her previous work but [unable], considering

her age, education, and work experience, [to] engage in any kind of substantial gainful work which

exists in the national economy.” 42 U.S.C. § 423(d)(2)(A). A claimant must show that the “medical

signs and findings” related to ailment have been “established by medically acceptable clinical or

laboratory diagnostic techniques, which show the existence of a medical impairment that results

from anatomical, physiological, or psychological abnormalities which could reasonably be

expected to produce the pain or other symptoms alleged . . . . ” 42 U.S.C. § 423(d)(5)(A).

       To make a disability determination, the ALJ follows a five-step sequential analysis. 20

C.F.R. §§ 404.1520(a), 416.920(a); see also Cruz, 244 F. App’x at 480. If the ALJ determines at

any step that the claimant is or is not disabled, the ALJ does not proceed to the next step. 20 C.F.R.

§§ 404.1520(a)(4), 416.920(a)(4).



                                                  7
       Step one requires the ALJ to determine whether the claimant is engaging in substantial

gainful activity (“SGA”). 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). SGA is defined as

work that “[i]nvolves doing significant and productive physical or mental duties . . . for pay or

profit.” 20 C.F.R. §§ 404.1510, 416.910. If the claimant engages in SGA, the claimant is not

disabled for purposes of receiving social security benefits regardless of the severity of the

claimant’s impairments. See 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the individual is

not engaging in SGA, the ALJ proceeds to step two.

       Under step two, the ALJ determines whether the claimant suffers from a severe impairment

or combination of impairments that meets the duration requirement found in §§ 404.1509 and

416.909. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An impairment or a combination of

impairments is not severe when medical and other evidence establishes only a slight abnormality

or combination of abnormalities that would have a minimal effect on an individual’s ability to

work. 20 C.F.R. §§ 404.1521, 416.921; Social Security Rules (“SSR”) 85-28, 96-3p, 96-4p. An

impairment or a combination of impairments is severe when it significantly limits the claimant’s

“physical or mental ability to do basic work activities.” 20 C.F.R. §§ 404.1520(c), 416.920(c). If

a severe impairment or combination of impairments is not found, the claimant is not disabled. 20

C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the ALJ finds a severe impairment or

combination of impairments, the ALJ then proceeds to step three.

       Under step three, the ALJ determines whether the claimant’s impairment or combination

of impairments is equal to, or exceeds, one of those included in the “Listing of Impairments” in 20

C.F.R. Part 404, Subpart P, App. 1, 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If an

impairment or combination of impairments meets the statutory criteria of a listed impairment as

well as the duration requirement, the claimant is disabled and entitled to benefits. 20 C.F.R. §§



                                                8
404.1520(d), 416.920(d). If, however, the claimant’s impairment or combination of impairments

does not meet the severity of the listed impairment, or if the duration is insufficient, the ALJ

proceeds to the next step.

       Before undergoing the analysis in step four, the ALJ must determine the claimant’s residual

functional capacity (“RFC”). 20 C.F.R. §§ 404.1520(a), 404.1520(e), 416.920(a), 416.920(e). An

individual’s RFC is the individual’s ability to do physical and mental work activities on a sustained

basis despite limitations from his or her impairments. 20 C.F.R. §§ 404.1545, 416.945. The ALJ

considers all impairments in this analysis, not just those deemed to be severe. 20 C.F.R. §§

404.1545(a)(2), 416.945(a)(2); SSR 96-8p. After determining a claimant’s RFC, step four then

requires the ALJ to determine whether the claimant has the RFC to perform the requirements of

his or her past relevant work. 20 C.F.R. §§ 404.1520(e)-(f), 416.920(e)-(f). If the claimant can

perform past relevant work, he or she will not be found disabled under the Act. 20 C.F.R. §§

404.1520(a)(4)(iv), 404.1520(f), 416.920(a)(4)(iv), 416.920(f). If the claimant is unable to resume

past work, the disability evaluation proceeds to the fifth and final step.

       At step five, the ALJ must determine whether the claimant can do any other work,

considering RFC, age, education, and work experience. 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). Unlike in the first four steps of the analysis where the claimant bears the burden

of persuasion, the burden shifts to the ALJ at step five to determine whether the claimant is capable

of performing an alternative SGA present in the national economy. 20 C.F.R. §§ 404.1520(g)(1)

(citing 404.1560(c)), 416.920(g)(1) (citing 416.960(c)); Kangas v. Bowen, 823 F.2d 775, 777 (3d

Cir. 1987). At this point in the analysis, the Social Security Administration (“SSA”) is “responsible

for providing evidence that demonstrates that other work exists in significant numbers in the

national economy that [the claimant] can do, given [the claimant’s RFC] and vocational factors.”



                                                  9
20 C.F.R. §§ 404.1560(c)(2), 416.960(c)(2). If the claimant is unable to do any other SGA, he or

she is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).

III.    DISCUSSION

        In his decision dated June 8, 2017, ALJ Costa correctly applied the five-step disability test

before determining that Plaintiff was not disabled. (Tr. 8-28.) The ALJ’s findings are supported

by substantial credible evidence, and there is no basis for remand or reversal because he

appropriately considered all of Plaintiff’s medically supported complaints as evidenced by her

consultative visits and medical treatment.

        At step one of the five-step test, ALJ Costa determined that Plaintiff had not engaged in

substantial gainful activity as of the alleged onset of her disability. (Tr. 14); see also 20 C.F.R. §§

404.1571 et seq. At step two, the ALJ found that Plaintiff suffered from epilepsy and depression.

(Tr. 14); see also 20 C.F.R. § 404.1520(c). The severity of Plaintiff’s impairments warranted

proceeding to the next step of the sequential evaluation process.

        At step three, however, ALJ Costa found that the Plaintiff’s impairments do not meet or

medically equal the severity of a listed impairment in 20 C.F.R. Part 404, Subpart P, Appendix 1

(20 C.F.R. 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and 416.926). (Tr. 14.) The

ALJ compared Plaintiff’s impairments with those listed in §§ 11.02, 11.03 and 12.04. 5 (Id.)

        In considering § 11.02, the ALJ found that Plaintiff’s condition does not meet the

requirements regarding convulsive epilepsy because she does not have seizures occurring at least

once a month in spite of three months of treatment. (Id.) Similarly, in considering § 11.03, ALJ

Costa found that Plaintiff’s condition does not meet the requirements regarding non-convulsive




5
 Section 11.02 addresses convulsive epilepsy, section 11.03 addresses non-convulsive epilepsy, and section 12.04
addresses depression.

                                                      10
epilepsy because she does not have seizures occurring more frequently than once weekly in spite

of at least three months of prescribed treatment. (Id.)

       Likewise, in considering § 12.04, ALJ Costa determined that the severity of Plaintiff’s

depression was not of sufficient severity based on the listed criteria. 20 C.F.R. 404, Subpart P,

Appendix 1. In making this finding, ALJ Costa considered whether the “Paragraph B” criteria are

satisfied. (Id.) To satisfy the “Paragraph B” criteria, the mental impairment must result in at least

one extreme or two marked limitations in a broad area of functioning, which include

understanding, remembering, or applying information; interacting with others; concentrating,

persisting, or maintaining pace; or adapting or managing themselves. 20 C.F.R. 404, Subpart P,

Appendix 1. A marked limitation means independent, appropriate, effective, and sustained

functioning is seriously limited. (Id.) An extreme limitation is the inability to function

independently, appropriately or effectively, and on a sustained basis. (Id.)

       In understanding, remembering, or applying information, ALJ Costa determined Plaintiff

has moderate limitation. (Tr.14.) The record evidence, including mental status reports, generally

showed some impaired short-term memory, but no serious deficits in long-term memory insight,

and judgment. (Id.) According to treatment records from UCPC Behavioral Healthcare, Plaintiff

was able to give a good history of her medical and mental health history to treating and examining

practitioners. (Id.) Although Plaintiff complained of poor focus, racing thoughts, withdrawal, poor

sleep, and poor short-term memory, she generally did not complain of symptoms related to

understanding and remembering to treating practitioners. (Id.)

       In interacting with others, ALJ Costa determined the Plaintiff had moderate limitations.

(Tr. 15.) Although Plaintiff testified that she avoids being out in public around people, it was noted

Plaintiff generally interacted normally with treating practitioners. (Id.) She was not observed to



                                                 11
have serious deficiencies in eye contact, speech, or conversations and generally did not complain

of serious problems with interpersonal interactions to her treating practitioners. (Id.) To the

contrary, Plaintiff reported socializing with family and friends both in and outside of the home.

(Id.)

        With regard to concentrating, persisting, or maintaining pace, ALJ Costa found Plaintiff

had moderate limitations. (Id.) The medical evidence of record shows Plaintiff complained of poor

focus after having a seizure, however, she generally did not complain of serious difficulty

maintaining concentration, persistence and pace. (Id.) Mental status examination results showed

Plaintiff had no serious problem with attention and concentration. (Id.) Further, Plaintiff reported

doing a variety of daily asks that require some concentration, persistence and pace, such as

watching television and reading for pleasure. (Id.)

        As for adapting or managing oneself, ALJ Costa once again found that Plaintiff only had

moderate limitations. (Id.) The medical evidence of record shows Plaintiff did not usually

complain about serious problems with adaptation and managing herself. (Id.) Observations of

treating practitioners generally showed Plaintiff had no deficiencies in hygiene and wore

appropriate attire. (Id.) Plaintiff was generally able to handle the mental demands of parenting her

daughter, despite some stress, and had no problems with independently making plans and setting

goals. (Id.) Lastly, ALJ Costa noted that Plaintiff handled her own activities of daily livings

without significant assistance form others. (Id.)

        Because there was no evidence in the record that Plaintiff’s mental impairment caused at

least two “marked” limitations or one “extreme” limitation, ALJ Costa determined the “Paragraph

B” criteria in listing § 12.04 was not satisfied. (Id.)




                                                    12
       ALJ Costa also determined that the evidence in the record failed to establish that the

Plaintiff could satisfy the “Paragraph C” criteria in listing § 12.04. (Id.) He noted that the record

does not establish that the claimant had only marginal adjustment, or in other words, a minimal

capacity to adapt to changes in the claimant’s environment or to demands that are not already part

of the Plaintiff’s daily life. (Id.) Further, the evidence in the record does not show that simple

changes or increased demands have led to a deterioration of the Plaintiff’s function or inability to

function outside of the home. (Id.) Neither the Plaintiff nor the State agency psychological

consultant cited specific evidence from the record that fulfills the requirements of Listing § 12.04,

“Paragraph C.” (Id.)

       Before undergoing the analysis in step four, ALJ Costa followed the proper two-step

process to determine Plaintiff’s RFC. (Tr. 16-21.) At the first step, the ALJ found that Plaintiff’s

medically-determinable impairments could reasonably be expected to cause her alleged symptoms.

(Tr. 17.) However, at the second step, the ALJ found that Plaintiff’s statements concerning the

intensity, persistence, and limiting effects of her symptoms were not entirely consistent with the

medical evidence and other evidence in the record. (Id.) After carefully considering the evidence,

ALJ Costa found that Plaintiff had the RFC to perform a full range of work at all exertional levels,

with a few non-exertional limitations. (Tr. 20.) The ALJ found Plaintiff was restricted from

working around heights or dangerous machinery. (Tr. 96-131.) The ALJ found that she was able

to understand, remember, and carry out simple instructions with only occasional changes to

essential job function, and that she was able to make simple work-related decisions in an

environment with occasional interaction with the general public, coworkers, and supervisors.

       In reaching this RFC determination, the ALJ found that the objective medical evidence and

opinion evidence, in conjunction with Plaintiff’s reported daily activities, did not support an



                                                 13
alleged inability to perform work. (Tr. 21.) In his decision, the ALJ seemed to be in agreement

with Dr. Ahmad Abbassi, a state agency physician, who concluded that although Plaintiff

experiences some limitations, she was capable of work at all exertional levels. (Tr. 128-130.) ALJ

Costa gave some weight to the opinion of Dr. Inoyama, who found Plaintiff to have greater and

more detailed limitation than the ALJ found. (Tr. 20-21, 576-77.) The ALJ gave little weight to

the medical opinion of Kate Waldron, APN, who found Plaintiff was markedly or extremely

impaired in every mental area related to work. (Tr. 598-99.)

       On appeal, Plaintiff argues that ALJ Costa: 1) failed to account for all of her epilepsy-

related limitations in the RFC finding; and 2) failed to evaluate the opinions of Plaintiff’s treating

physicians consistent with the regulations, Agency authority and the law of the Circuit. (Pl.’s Br.

10-20, ECF No. 14.) This Court considers the arguments in turn and finds them each without merit.

       Despite Plaintiff’s contention that ALJ Costa improperly discounted the opinions of

Plaintiff’s treating physicians, the record shows that the opinions of Dr. Inoyama and Kate

Waldron, APN, were not proportionate to the majority of the objective medical evidence. As the

ultimate factfinder, the ALJ has the authority to reject a claimant’s testimony as incredible, so long

as he can explain his reasoning. Cruz v. Comm’r of Soc. Sec., 244 F. App’x 475, 479 (3d Cir.

2007). As the ALJ explained, Plaintiff’s mental status examination was unremarkable except for

some short-term memory problems, and her attention and concentration were intact. (Tr. 20, 559.)

In March 2016, Plaintiff reported her seizures were under better control, and she agreed to stop

drinking alcohol. (Tr. 559.) In this case, the ALJ reasonably concluded that Plaintiff’s testimony

of the after-effects of seizures, occurring about once every two weeks, was not completely credible,

given her mental status examination findings and the improvement she experienced with regular

use of medication. (Tr. 19-21.) Further, all of the treating physicians noted Plaintiff’s questionable



                                                 14
history of seizure disorder may be due to alcoholism. (Tr. 18, 316, 429.)

       Plaintiff also argues that the matter must be remanded so that the ALJ may craft a legally

sufficient RFC and take vocational testimony regarding the import of additional limitations on the

occupational base. (Pl.’s Br. 20.) However, the ALJ is not required to accept the findings of

Plaintiff’s treating doctors so long as his opinion is consistent with the evidence in the record. See

Coleman v. Comm’r of Soc. Sec., 494 F. App’x 252, 254 (3d Cir. 2012) (explaining that ALJs may

choose whom to credit so long as they do not “reject evidence for no reason or for the wrong

reason” (quoting Morales v. Apfel, 225 F.3d 310, 317 (3d Cir. 2000)). As ALJ Costa determined,

“treatment notes in the record do not sustain the claimant’s allegations of disabling impairment.”

(Tr. 21.) Based on the foregoing, remanding to include Plaintiff’s subjective claims that are not

supported by the objective medical evidence in the record is neither necessary nor appropriate.

Substantial credible evidence exists in the record to support ALJ Costa’s findings.

IV.    CONCLUSION

       Because this Court finds that ALJ Costa’s factual findings were supported by substantial

credible evidence in the record and that his legal conclusions were correct, the Commissioner’s

decision is AFFIRMED.

                                                      s/ Susan D. Wigenton
                                                      SUSAN D. WIGENTON
                                                      UNITED STATES DISTRICT JUDGE

Orig: Clerk
cc:   Parties




                                                 15
